Citation Nr: 0736301	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-18 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for epilepsy.

5.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

With regard to the PTSD claim, in a May 2002 rating 
determination, the RO granted service connection for PTSD and 
assigned a 30 percent disability evaluation, effective March 
8, 2002.  The veteran appealed the disability rating 
assigned.  In an October 2003 rating decision, the RO 
increased the veteran's disability evaluation for PTSD to 70 
percent, effective March 8, 2002.  As the maximum schedular 
rating was not assigned, the appeal for a higher evaluation 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board remanded the case in May 2004 for additional 
development of the record.  The case has been returned to the 
Board for further appellate adjudication.


FINDINGS OF FACT

1.  The preponderance of the medical evidence establishes the 
veteran's clinical signs and manifestations of his PTSD are 
productive of total occupational and social impairment.

2.  There is no medical evidence that the veteran currently 
has hearing loss.

3.  There is no medical evidence that the veteran currently 
has tinnitus.

4.  There is no competent medical evidence of record that the 
veteran has epilepsy which is etiologically related to his 
service. 

5.  A low back disorder is not shown to be etiologically 
related to active service.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
have been met since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

2.  Hearing loss was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

4.  Epilepsy was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

5.  A low back disorder, to include degenerative changes, was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1154(b), 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

As discussed in more detail below, sufficient evidence is of 
record to grant a 100 percent rating for the veteran's 
service-connected PTSD.  Therefore, no further development is 
needed with respect to this claim.

As to the veteran's claims for service connection for hearing 
loss, tinnitus, epilepsy and a low back disorder, the VA has 
a duty to indicate which portion of information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by 
April and May 2004 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April and May 2004 letters.  As such, the veteran was 
aware and effectively notified of information and evidence 
needed to substantiate and complete his claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed May 2002 decision 
in keeping with Pelegrini.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

In August 2005, November 2005 and September 2006, the veteran 
failed to report for scheduled VA examinations pertaining to 
his claims for service connection for hearing loss, tinnitus, 
epilepsy and a low back disorder.  Individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2007).  The veteran 
has not presented good cause for failing to report for the 
examinations and he has not requested that his VA 
examinations be rescheduled.  Pursuant to 38 C.F.R. § 3.655 
(2007), when entitlement to a benefit cannot be established 
or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such examination or re-examination and the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Increased Rating 

PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected PTSD is currently assigned a 
70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 70 percent disability evaluation is warranted for 
PTSD which is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name. 

The veteran's service medical records show that he served in 
Vietnam as a light weapons infantryman and that he received 
the Combat Infantryman's Badge.  

In a March 2002 VA outpatient treatment record, the veteran's 
PTSD symptoms included nightmares, flashbacks and feelings of 
being followed by "Charles" (meaning the Vietcong) all over 
town.  The veteran reported that his symptoms have prevented 
him from having a normal life, that he has difficulty 
trusting people and institutions, and that he has been unable 
to form close relationships.  He stated that he has been to 
prison multiple times and has been unable to maintain 
employment.  He indicated that he was unable to sleep and 
that he had been feeling depressed.  He denied any suicidal 
ideation or any current or historic symptoms of mania 
including racing thoughts, grandiosity, extreme impulsivity 
or insomnia or a manic character.  He admitted to a history 
of auditory hallucinations and visual hallucinations in the 
context of flashbacks, but appeared to have good insight.  He 
denied any command hallucinations.  A global assessment of 
functioning (GAF) score of 40 was assigned.  

The veteran underwent a VA (QTC) examination in July 2002 and 
reported that he was exposed to multiple and extensive combat 
scenes.  He stated that he saw people killed in front of him 
and that he also assassinated multiple enemies.  He stated 
that he experiences flashbacks and recurrent and intrusive 
recollections of those events, which occur on an average of 
two to three times a week.  He reported that he avoided all 
thoughts and feeling of those events. He indicated that he 
hears voices of people saying "die, die, die."  He felts 
like he sees shadows. The veteran's mood was very depressed 
and he cried throughout the interview.  He stated that he was 
socially isolated and that his appetite was diminished.  He 
reported fragmented sleep at night.  He was currently being 
seen by a psychologist and psychiatrist and he attended PTSD 
groups every week.  He reported no history of suicide 
attempts but he sought psychiatric help shortly after being 
discharged from Vietnam.  According to the veteran, no one 
was providing care for him because there was no such thing 
PTSD.  He felt that he has been suffering from PTSD symptoms 
since his release from service.  He reported being admitted 
several times to mental hospitals.  He described an incident 
in which he was standing in the middle of traffic of an 
intersection in response to his auditory hallucinations.  

The veteran reported that he has had a difficult time 
sustaining employment since his discharge from service 
because of poor concentration, persistent flashbacks and 
crying spells.  He indicated that he worked for a very brief 
time as a machinist shortly after service but most of the 
time, he has remained unemployed.  He has been married twice 
and he is currently widowed. He reported having difficulties 
sustaining relationships and to having loving feelings.  He 
indicated that he had been to jail and prison multiple times.  

The veteran cried throughout the examination.  His mood was 
dysphoric and his affect was anxious to the mood.  He 
described having visual hallucinations such as seeing shadows 
and also having auditory hallucinations.  He stated that the 
voices are of people telling him what to do or to "die, die, 
die."  He reported a voice by the name of "Charles" that 
gives him a lot of trouble.  The veteran's concentration and 
abstractions were intact.  There was no impairment of thought 
process or communication.  There was no obsessive or 
ritualistic behavior noted during the evaluation.  His rate 
and flow of speech were not irrelevant, illogical, or 
obscure.  A GAF score of 65 was assigned. 

A June 2003 letter was received from a VA psychiatrist who 
reported treating the veteran since 2002 for PTSD.  The 
psychiatrist stated that the veteran's PTSD symptoms included 
nightmares, flashbacks, isolativeness and hypervigilence.  It 
was noted that the veteran's flashbacks have been extreme to 
the point of hallucinations at times and that he required 
medications.  It was also stated that the veteran's symptoms 
have significantly interfered with his life and that he has 
had difficulty forming stable relationships.

In a September 2003 VA psychiatric treatment record, it was 
noted that the veteran experiences continuing flashbacks 
where he felt that the Vietcong was after him.  The veteran 
also experienced auditory hallucinations.  His thought 
processes were linear to circumstantial.  

The veteran and two witnesses met with a Decision Review 
Officer (DRO) for an informal conference in October 2003.  
The witnesses stated that they have known the veteran since 
1990 and maintain frequent contact with him.  One of the 
witnesses related that the veteran has frequent episodes or 
attacks where he will see snipers around him and will go into 
"stealth" or combat mode and attempt to hide.  The witness 
has personally seen the veteran behave this and has called 
the police on numerous occasions.  It was stated that the 
veteran will often sit and "space out."  The veteran 
reported that during the attacks he sees shadows and 
movements.  He stated that he has been unable to hold even 
part-time jobs and could not remember the last time he 
worked.  The DRO noted that several times during the hearing, 
the veteran did appear to "space out."

The Board finds that the overall picture more nearly 
approximates the criteria for a 100 percent rating.  Taking 
all the veteran's symptoms into consideration, it is apparent 
that the veteran has a severe psychiatric impairment. The 
record includes evidence that the veteran has had frequent 
auditory and visual hallucinations.  The veteran has reported 
that he feels like he is being followed by someone by the 
name of "Charles" who has been giving him a lot of 
problems.  He has consistently reported that he hears voices 
of people saying to him "die, die, die."  He has also 
reported reliving combat situations and of seeing shadows.  
He has been unable to maintain employment since his discharge 
from service. 

The Board takes note of the GAF score of 65 assigned by the 
July 2002 QTC examiner.  A GAF of 61 to 70 is defined as some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Clearly, the GAF 
score of 65 does not reflect the severity of the veteran's 
symptoms that was reported during the examination.  As noted 
above, the veteran clearly reported the presence of visual 
and auditory hallucinations, was tearful throughout the 
examination and indicated that he has been essentially 
unemployed since service discharge.  In fact, the medical 
evidence of record as a whole indicates a severe psychiatric 
impairment.  

When reviewing the complete record, it is evident that the 
veteran's disability is manifested by complete occupational 
and social impairment.  Accordingly, the Board finds that the 
veteran's PTSD manifestations meet the criteria for a 100 
percent rating for the veteran's PTSD throughout the appeal 
period.

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. 38 U.S.C.A. § 3.303(d) (2007).

In addition to the pertinent laws and regulations above, 
sensorineural hearing loss and arthritis will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The service records confirm that the veteran served in 
Vietnam as a light weapons infantryman and that he received 
the Combat Infantryman's Badge, clearly indicating that the 
veteran was exposed to combat.  In Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996), the United States Court of Appeals for 
the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  Section 1154(b), however, can 
be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.

The veteran has failed to report for scheduled VA 
examinations pertaining to his claims of service connection.  
As noted above, 38 C.F.R. § 3.655(a),(b) (2007) provides that 
when a claimant fails without good cause to report for 
necessary examinations scheduled in conjunction with an 
original claim, the claim will be decided on the basis of the 
evidence of record.  

Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
United States Court of Appeals for Veterans Claims (Court), 
in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service if 
there is sufficient evidence to demonstrate a relationship 
between the veteran's service and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d), which provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he suffers from hearing loss and 
tinnitus as a result of exposure to heavy artillery noise 
during service.

Given the veteran's exposure to combat, noise trauma may be 
presumed, however, there is no current medical evidence of 
hearing loss disability or tinnitus.

Evidence of a current hearing loss disability, i.e., one 
meeting the requirements of 38 C.F.R. § 3.385, and a 
medically sound basis for attributing such to service may 
serve as a basis for a grant of service connection for 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  
Here, however, neither the veteran nor his representative 
have furnished or identified any competent evidence of 
current  hearing loss for VA purposes since his separation 
from service.  Hence, there is no competent evidence of 
current hearing loss.  The veteran has also failed to provide 
any evidence of tinnitus.  In the absence of any competent 
medical evidence of a current disability, and a nexus between 
that disability and service, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).  Hence, 
service connection for hearing loss and tinnitus is denied.

Epilepsy

The veteran contends that he incurred a head injury in a bomb 
attack during service.  He contends that he passed out and 
experienced a seizure shortly after the in-service incident. 

Service medical records are negative for a head injury but do 
reflect complaints of headaches.  

Post-service, VA medical treatment records show that the 
veteran was diagnosed as having a seizure disorder.  In an 
October 2001 treatment record, the veteran indicated a 
history of seizure disorder since 1977 secondary to a head 
injury.  In a January 2002 treatment record, the veteran 
indicated a head injury in 1966 from a bomb blast.  He stated 
that he had his first seizure a few days later.  He reported 
that the frequency of the seizures were infrequent and 
disappeared for a year before it returned in 1977 after 
another head injury.   

The Board accepts the veteran's statements regarding a head 
injury in service, given the veteran's combat status.  The 
veteran is currently diagnosed as having a seizure disorder; 
however, there is no competent medical evidence relating any 
current seizure disorder to service.  As noted above, 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  In this case, competent medical nexus 
evidence is lacking.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection epilepsy, secondary to a head injury.

Low Back 

The veteran contends that he has a low back disorder as a 
result of an injury in service.  

The service medical records reflect that the veteran 
sustained fragment wounds to his back and chest during a bomb 
attack in service.  Throughout service, the veteran 
complained of back pain relating to his injury.  

The veteran underwent VA examination in August 1969 and was 
diagnosed as having multiple fragment wounds over the upper 
portion of the dorsal area and shoulder blades. A March 1970 
rating determination granted service connection for fragment 
wounds, multiple, dorsal and shoulder blade area with 
metallic foreign bodies.

The veteran underwent a VA examination in July 2002 and was 
diagnosed as having chronic low back strain, spondylosis by 
x-ray examination.  The examiner opined that it was less 
likely than not that the lumbar spondylosis was due to the 
retained foreign bodies.

The veteran's claims of a shrapnel wounds to his back during 
combat in Vietnam serves to satisfy the requirement that 
there be an in-service disease or injury.  Furthermore, 
medical records document a current lumbar spine disorder.

The missing element from the veteran's claim is competent 
evidence linking the current lumbar spine disorder, to the 
injury in service.  There is no evidence of degenerative 
changes of the lumbar spine shown within a year of service 
separation.  In fact, the July 2002 VA examiner concluded 
that it was less likely than not that the lumbar spondylosis 
was due to the retained foreign bodies.  Thus, the claim for 
service connection for low back disorder has not been 
substantiated.

As the preponderance of the evidence is against the claims 
for service connection for hearing loss, tinnitus, epilepsy 
and a low back disorder, the benefit of the doubt doctrine is 
not for application in the instant case.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).










	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating of 100 percent for PTSD is granted.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for epilepsy is denied.

Service connection for a low back disorder is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


